DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 claims 53-62, 71-72 in the reply filed on 10/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-62, 71-72 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 53, 71 it is set forth in the preamble a system for determining body composition, however, claims 53, 71 have no step for performing such a deteremination.
Furthermore, in claims 53, 71 it is unclear what is the standard/requisite degree of what is considered as “substantially concurrently” scanning.
In claim 60, it is unclear what are “three compartments”; is it a specific pixel region that is called compartment? Or is it merely the features of fat tissue, lean tissue dehydrated lean tissue or water that the applicant is calling such as “compartments”; it is unclear
In claim 61, it is unclear what is a bioimpedance “machine” is the term machine just meant to mean a device/system or a different element?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53, 57-60, 71-72  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berget et al. (US 5,771,272, hereinafter Berger) in view of Malkov et al. ( “Combining 3D optical imaging and dual energy absorptiometry to measure three compositional components” Proc SPIE Int Soc Opt Eng., Feb. 2014)
With respect to claims 53, 71 Berger discloses a system for determining body composition, the system comprising:
a support structure configured to move along an axis of a scanning target;
(see Figs 1, 3 below, see col. 5, lines 35-45, “Referring to FIG. 1, a scanning system 30 includes an examination table unit 32 comprising a patient table 50 and a C-arm 56 serving as a source-detector support. Examination table unit 32 contains electromechanical components, control systems and other components involved in performing a patient scan and acquiring scan data. Scanning system 30 also includes a workstation 34 which controls the examination table unit 32 and C-arm 56 and processes scan data into forms more useful for diagnostic purposes, such as into patient images and reports. Workstation 34 includes a system power supply module 36, a host computer 38 which has a floppy diskette drive recording device 40, an operator console keyboard 42, and a display monitor 44, and can include an optional printer 46.”
a dual-energy x-ray source mounted to the support structure, the dual energy x-ray source configured to emit dual-energy x-rays towards the scanning target; an x-ray detector configured to detect the dual-energy x-rays emitted from the dual- energy x-ray source after passing through the scanning target; and
 (see col, 5, lines 50—62, “Referring to FIGS. 2, 2A, 2B, 3A, 3B, 3C, 4A and 4B, a patient 48 can lie in the supine position during scanning on patient table 50. X-rays from an x-ray source 52 located beneath table 50 pass through patient 48 and are received by a detector 54 having an array of detector elements located above patient 48. Each detector element responds to x-rays at respective angular positions within a fan beam of x-rays. Both x-ray source 52 and detector 54 are supported on C-arm 56 which maintains a selected source-to-detector distance and alignment. In this example of the invention, x-ray source 52 has a stationary anode, and is a dual-energy (DE) pulse system that is synchronized to the alternating current system power source.”;

    PNG
    media_image1.png
    850
    762
    media_image1.png
    Greyscale


However, Berger fails to explicitly disclose a first 3D optical imaging device mounted to the support structure and configured to obtain a 3D optical image of a first side of the scanning target substantially concurrently with the emission of the dual-energy x-rays.
Malkov, in the same field of endeavor in the subject of combining 3D optical imaging and dual energy absorptiometry to measure three compositional components discloses having a dual energy absorptiometry body scanner in combination with a 3D optical imaging device (e.g. Kinect imaging system) (see abstract, see section 3.2, section 3.3).
It would have been obvious to one skilled in the art at the time of the invention to modify Berger to further include a 3D optical imaging system as disclosed by Malkov in order to estimate body are compositions such as water, lipid and protein (see abstract).
Furthermore with respect independent claim 71, it should be noted that the x-ray emitter and detector in Berger in the first and second arm (see Fig. 3A-C).  Furthermore, Malkov discloses that the 3D imaging device can be the Kinect imaging system (which is one of the applicant’s example as a 3D imaging system; see applicant’s spec. para. 0030) which provide for imaging “all aspect of the body” of the patient and further acquires optical images at the same time as the x-ray acquisition takes place (see section 3.3. of Malkov).  Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to to have a second optical imaging device, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With respect to claim 57 Berger in view of Malkov discloses the system of claim 53, wherein:
the support structure has a first arm and a second arm, the first arm and the second arm disposed on opposite sides of a scanning target (see Fig. 3A below);
However, although Berger in view of Malkov fails to explicitly disclose to have the 3D optical device mounted on a first arm and a second 3D optical device mounted on the second arm it should be noted that the x-ray emitter and detector in Berger in the first and second arm (see Fig. 3A-C).  Furthermore, Malkov discloses that the 3D imaging device can be the Kinect imaging system (which is one of the applicant’s example as a 3D imaging system; see applicant’s spec. para. 0030) which provide for imaging “all aspect of the body” of the patient and further acquires optical images at the same time as the x-ray acquisition takes place (see section 3.3. of Malkov).  Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to to have a second optical imaging device, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, one skilled in the art would have readily found obvious at the time of the invention to place the optical imaging elements in the first and second arm in order to provide for automatic imaging as provided by the c-arms.
the first 3D optical imaging device is mounted to the first arm; and
the system further comprises a second 3D optical imaging device, mounted to the second arm, to optically scan a second side of the scanning target substantially concurrently with the emission of dual-energy x-rays.
                  
    PNG
    media_image2.png
    503
    325
    media_image2.png
    Greyscale

With respect to claim 58 Berger in view of Malkov discloses the system of claim 53, wherein the first 3D optical imaging device is selected from a group consisting of a stereoscopic device, a laser scanning device, a structured light device, and a modulated light device (see Markov section 3.3 3D-scanning).

With respect to claim 59 Berger in view of Malkov discloses the system of claim 53, further comprising a processing device, wherein the x-ray detector and the first 3D optical imaging device are communicatively coupled to the processing device, and wherein the processing device is configured to compute a thickness of the scanning target on a per pixel basis ( section 3.3 3D optical imaging “The end result is a unqiue and accurate total tissue thickness, T, for each pixel”).

With respect to claim 60 Berger in view of Malkov discloses the system of claim 53, wherein the processing device is further configured to determine, on a per-pixel basis, values of at least three compartments selected from: bone, fat tissue, lean tissue, dehydrated lean tissue, and water (see abstract, Markov).

With respect to claim 72 Berger in view of Malkov discloses the system of claim 71, further comprising a radiolucent, transparent wall disposed between the dual-energy x-ray source and the x-ray detector (see Berger Fig. 3A-C which the x-ray rays passed through the patient table)

Claim(s) 54 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 5,771,272, hereinafter Berger) in view of Malkov et al. ( “Combining 3D optical imaging and dual energy absorptiometry to measure three compositional components” Proc SPIE Int Soc Opt Eng., Feb. 2014) as applied to claim 53 in view of Goossen et al. (US 2014/0288420)

With respect to claim 54 Berger in view of Malkov discloses the system of claim 53, however, fails to further comprising an optically translucent patient support table or wall on which the scanning target is positioned, wherein the optically translucent table is disposed between the dual energy x-ray source and the detector.
Goossen discloses an x-ray and optical tomography system in which the light emitter 9 passes through a transparent top in order to acquire image data (see para. 0040). 
Threrefore, it would have been obvious to one skilled in the art at the time of the invention to have the table top in Berger to also be of transparent material so that the optical tomography image can be acquire through the table top.

Claim(s) 55, 56, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 5,771,272, hereinafter Berger) in view of Malkov et al. ( “Combining 3D optical imaging and dual energy absorptiometry to measure three compositional components” Proc SPIE Int Soc Opt Eng., Feb. 2014) as applied to claim 53, in view of McKenna (US 20100081960).
Berger in view of Malkov disclose the system as set forth in claim 53, but fails to explicitly teach having a scale to measure the weight of the patient or to have a bioimpedance machine as part of the system.
McKenna discloses a bioimpedance system and sensor technique in which a scale is used to weight the patient (see Fig. 6) and a bioimpedance measurement system obtains data that is used to provide water content in a patient (see Fig. 2,abstract, 0015).
It would have been obvious to one skilled in the art to incorporate a scale to measure patient weight or a bioimpedance measurement machine because doing so will allow to incorporate such data in tissue component determination since they are related features.
With respect to claim 56, Berger discloses wherein the x-ray source is configured to move along the support structure in a direction transverse to the longitudinal axis of the scanning target (See fig. 3a-c, Fig. 4A-B).
Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Berget et al. (US 5,771,272, hereinafter Berger) in view of Malkov et al. ( “Combining 3D optical imaging and dual energy absorptiometry to measure three compositional components” Proc SPIE Int Soc Opt Eng., Feb. 2014), as applied to claim 62, in view of Stein (US 5,949,846).
Berger in view of Malkov disclose the system as set forth in claim 53, but fails to explicitly teach wherein the system is configured to scan a patient in a standing position.
Stein discloses a bone densitometry x-ray device in which the data can be obtained in a standing position (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to acquire the data in a standing position in order to provide a patient which different options for comfort examination.


    PNG
    media_image3.png
    529
    700
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793